DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-10 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of the record; US 2019/0083885, teaches arrangement of cameras used for surveillance in an area, includes, camera imagery uses a three-dimensional model of the scene generated from multiple physical cameras and the position of the virtual camera in scene space as well as the orientation of the virtual camera. Also, Yu et al. CN 110876643, teaches generating virtual environment and navigation instruction including, preparing a three-dimensional model, generating a virtual environment, and determining a spatial relationship between a virtual working area or a virtual active area, to generating a navigation instruction. 
	However; the prior art of the records fails to anticipate or fairly suggest the steps of image surveillance, including, (a) establishing a three-dimensional spatial model, the three-dimensional spatial model corresponding to the physical environment; (b) establishing a corresponding viewing frustum for each camera according to a height, a shooting angle, and a focal length of the camera, obtaining a shooting coverage area of the camera in the physical environment according to the viewing frustum; (c) searching out a virtual coverage area in the three-dimensional space model and the virtual coverage area is corresponding to the shooting coverage area; and (d) importing the real-time image to the three-dimensional space model and projecting the real-time image to the virtual coverage area, as specifies in independent claim 1, and similar limitations as specifies in independent claim 6.
	Claims 2-5 and 7-10 are allowed by virtue of their dependency to the above allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482